        Case 3:19-cv-01063-KM Document 103 Filed 02/08/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK MCCRACKEN,                          :   CIVIL ACTION NO. 3:19-CV-1063
Administrator of the Estate of              :
JEFFREY ALLEN MCCRACKEN,                    :   (Judge Conner)
                                            :
                    Plaintiff               :
                                            :
             v.                             :
                                            :
FULTON COUNTY, et al.,                      :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 8th day of February, 2021, upon consideration of the report

(Doc. 97) of Chief Magistrate Judge Karoline Mehalchick, recommending that the

court grant in part and deny in part the motion (Doc. 72) to dismiss by defendant

Norman Sheffield, and it appearing that no party has not objected to the report, see

FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party to timely object

to a magistrate judge’s conclusions “may result in forfeiture of de novo review at

the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing

Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter

of good practice, a district court should afford “reasoned consideration” to the

uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100

(3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that

there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
           Case 3:19-cv-01063-KM Document 103 Filed 02/08/21 Page 2 of 2




being in agreement with Judge Mehalchick’s recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.       The report (Doc. 97) of Chief Magistrate Judge Mehalchick is
               ADOPTED.

      2.       Defendant Norman Sheffield’s motion (Doc. 72) to dismiss is
               GRANTED in part and DENIED in part as follows:

               a.    The motion is GRANTED to the extent that plaintiff’s
                     claim arising from Sheffield’s transport of decedent Jeffrey
                     Allen McCracken directly to the Bedford County Jail without
                     first securing a mental health examination or treatment is
                     DISMISSED with prejudice.

               b.    The motion is further GRANTED to the extent that plaintiff’s
                     request for punitive damages on Count VII is STRICKEN from
                     the second amended complaint.

               c.    The motion is otherwise DENIED.

      3.       This matter is REMANDED to Chief Magistrate Judge Mehalchick for
               further proceedings.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
